Citation Nr: 1811760	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for service-connected disc bulges L4-L5 and L5-S1 and degenerative disc disease (claimed as low back pain).

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected patellar tendonitis of the left knee.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001, from February 2003 to May 2003, from August 2004 to November 2005, December 2010 to December 2012 and from September 2016 to May 2017, with subsequent and intermittent service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied a rating in excess of 20 percent for the Veteran's low back pain with clinical bilateral radiculopathy and denied a rating in excess of 10 percent for patellar tendinitis of the left knee.  The Veteran disagreed with the decision.  See May 2009 notice of disagreement.

The Board notes that, subsequent to the issuance of the July 2014 supplemental statement of the case, additional evidence was received into the record.  In response to the Board's January 2018 letter, the Veteran indicated he waived his right to have his case remanded to the Agency of Original Jurisdiction (AOJ) for review of the new evidence.  As such, the Board will proceed with adjudication of the appeal.


FINDINGS OF FACT

1.  For the period at issue, even in consideration of his complaints of pain on motion and less movement, the Veteran's low back pain has not resulted in forward flexion limited to 30 degrees or less; and, there is no evidence of ankylosis.  

2.  For the period at issue, even considering his complaints of less movement and pain on motion, the Veteran's left knee disability has been manifested by flexion no worse than 100 degrees and normal extension; and, there is no evidence of ankylosis, locking, or instability.


CONCLUSIONS OF LAW

1.  For the period at issue, the criteria for a disability rating in excess of 20 percent for service-connected disc bulges L4-L5 and L5-S1 and degenerative disc disease have not been met.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2017).

2.  For the period at issue, the criteria for a disability rating in excess of 10 percent for service-connected patellar tendonitis of the left knee have not been met. 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5526-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See February 2009 correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations in March 2009, August 2013 and July 2017.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. At 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

Degenerative Disc Disease of the Lumbar Spine

As noted in the Introduction, the Veteran's service-connected disc bulges L4-L5 and L5-S1 and degenerative disc disease is currently assigned a 20 percent disability rating.  It is the Veteran's contention that he warrants a higher rating due to his symptoms.

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
 
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
 
A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
 
The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

The Board notes at the outset that at various times the Veteran has been given a diagnosis of intervertebral disc syndrome (IVDS), while at other times IVDS has not been diagnosed.  As such, Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar claim.  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

After reviewing the pertinent evidence of record, the Board finds that the symptoms related to the Veteran's service-connected low back pain more closely approximate the 20 percent disability criteria under the General Rating Formula and not higher.  

A July 2008 clinical history notation showed the Veteran's left lumbar area was tender on examination and he had a decreased range of motion on forward and lateral bending at 45 degrees.  An MRI of the lumbar spine was performed.  The findings showed straightening and slight reversal of the normal lumbar lordosis with possibility of lumbar muscle spasms.  There was no evidence of spondylolysis and spondylolisthesis.  The impression from the MRI was centric disc bulging with associated superimposed posterior disc protrusion in midline location at L4-L5 and centric disc bulging with associated superimposed posterior disc protrusion in midline and left parasagittal location at L5-S1.  Additionally, suspected lumbar muscle spasms were noted.

A March 2009 statement from G. N., RN, the Veteran's mother-in-law, indicated there were various occasions where the Veteran had to stay in bed for days because the pain in his back was so strong.  Specifically, the pain caused him to be unable to move, walk or do his daily activities.  She further indicated his signs and symptoms of back pain had been worsening.  The Veteran had been living with her for the past year and she noticed his episodes becoming more frequent.
The Veteran's wife also submitted a statement in March 2009.  She indicated that despite his pain, the Veteran would always try to do the outdoor work and sports that he loved doing.  However, she noticed that his condition had worsened when he no longer was able to do activities like wash the car or mow the lawn.  He was presently taking pain killers and needing stronger medication due to the pain.  The Veteran would rest more than usual and need to be absent from work for weeks because of intense pain and inability to walk.  His wife also reported that sometimes she helped him get dressed and drove him to the doctor's office.

Another March 2009 buddy statement from E.M., the Veteran's neighbor of 5 years, indicated the Veteran's back condition had deteriorated.  He was no longer the active person she met and had been complaining about worsening pain.  She also noticed he had not been doing much of his usual activities, taking various medications and had an altered mood as a result.

A VA examination was performed in March 2009.  The Veteran reported his back condition had progressively worsened since his initial injury.  He did not report any urinary symptoms, erectile dysfunction, numbness or paresthesia.  However, he did endorse symptoms that included decreased motion, stiffness, spasms, daily severe constant pain and flare ups.  He described his flare ups as severe, occurring every 3 to 4 weeks and lasting for 1 to 2 weeks.  There were also three incapacitating episodes in the past 12 months documented, each lasting for 7 days.  Moreover, he used a cane to ambulate.

On examination, there were spasms on the Veteran's left side, pain with motion, and tenderness documented.  Muscle tone was normal and there was no muscle atrophy found.  His range of motion included 60 degrees of flexion, 22 degrees of extension, and 30 degrees of bilateral lateral rotation and bilateral lateral flexion.  There was objective evidence of pain on active range of motion but no additional limitations after three repetitions of range of motion.  Functionally, his low back pain resulted in increased absenteeism from work along with decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain.  Further, it had a severe effect on traveling and exercising, a moderate effect on chores, shopping, recreation and dressing, and a mild effect on toileting and grooming.

An October 2009 MRI showed disc bulging, lumbar spondylosis and lumbar pain.

A June 2010 VA treatment notation showed the Veteran's musculoskeletal range of motion was intact, muscle tone was adequate and there were no deformities.  

A July 2010 VA treatment notation showed the Veteran's back pain intensity was 8.5 out of 10.  The impression included an exacerbation of chronic pain along with degenerative disc disease without neurologic deficits.  The prognosis was continued chronic pain.

An October 2010 VA treatment notation showed chronic low back pain stable with present medical prescription.  

Low back pain was reported in November 2011.  He was seen with complaints of lower back pain flares.  The pain was sharp and intermittent with radiation down the left leg.  He denied any recent falls, injury or heavy lifting.  The pain flare started a couple days prior.  He was noted as ambulating without assistance and no limp.  His gait had steady difficulty with heel/toe tandem.  His spine was straight with no midline cervical, thoracic, lumbar, sacral tenderness to palpation.  Moreover, he had left lumbar paravertebral tenderness, positive spasms but no swelling.  Low back pain and sciatica was assessed.

A February 2012 MRI showed moderate to severe degenerative changes in the lumbosacral spine.  Thereafter, a March 2012 radiology report showed mild lumbar spondylosis without substantial canal stenosis.  

A VA examination was performed in August 2013.  The Veteran was diagnosed with disc bulges L4-L5 and L5-S1 degenerative disc disease with bilateral radiculopathy.  The Veteran described flare-ups which impacted the functioning of his back.  On examination, his range of motion was 70 degrees of forward flexion with painful motion at 60 degrees, 15 degrees of extension with painful motion at 5 degrees, and 30 or more degrees of bilateral later flexion and bilateral later rotation with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Additional limitation in the range of motion of the spine following repetitive use testing was noted along with additional functional loss or impairment of the back.  Functional loss such as less movement than normal and pain on movement were noted.  In particular, after repetitive testing, his forward flexion was limited to 60 degrees and his extension was limited to 10 degrees.  Muscle strength testing was normal and the Veteran was not found to have muscle atrophy.  Deep Rendon reflex examination showed normal reflexes and the Veteran's straight leg testing was negative on the right side and positive on the left side.  Moreover, the examination did show mild radiculopathy on the left side.  A diagnosis of IVDS was given and the Veteran was found to have had less than 1 week of an incapacitating episodes over the past 12 months.  The Veteran also regularly used a brace for an assistive device.  Functionally, the Veteran's back condition was not found to impact his ability to work.

A December 2014 VA treatment notation showed the Veteran with his usual back pain.  His musculoskeletal examination showed joint pain or swelling as well as back pain.  His range of motion was noted as intact with adequate muscle tone and no deformities.  He was assessed with chronic low back pain due to degenerative joint disease.

A March 2017 treatment record from USMHK shows the Veteran presented to the clinic for low back pain of 2 months duration associated with radiation down the inner thigh and occasionally to the left testicle.  He denied any loss of bladder or bowel control.  He reported that he thought his back pain had worsened after lifting heavy objects 2 months earlier.  He also indicated the pain was worse when lying flat, but noted that he was able to work out daily and ride a bike without difficulty.  He also lifted weights on a machine and did sit-ups, which did not make his pain worse.  He further reported that he had a back brace but did not wear it.  The Veteran's medical history, to include the MRI report from 2012, was reviewed.  After a physical examination, the treatment provider commented that the Veteran had likely exacerbated his chronic back pain from lifting heavy objects two months earlier.  The provider also commented the examination was not entirely consistent as the Veteran did not have significant tenderness but had negative straight leg raising bilaterally and also seemed to tolerate flexed positions very well.

Another VA examination was performed in July 2017.  The examination diagnosed the Veteran with bulging disc formation at L4-L5 with left sided radiculopathy and right sciatica.  The Veteran reported daily flare-ups that lasted hours.  He also reported functional loss that resulted in loss of ambulation as well as standing tolerate.  On examination, the Veteran's range of motion was 35 degrees of forward flexion, 20 degrees of extension, 25 degrees of right lateral flexion, 20 degrees of left lateral flexion, 15 degrees of right lateral rotation and 10 degrees of left lateral rotation.  Pain was noted on his range of motion testing for extension which caused functional loss.  There was also evidence of pain with weight bearing and objective evidence of localized tenderness or pain of the joints at paravertebrals.  The Veteran was able to perform repetitive use testing with at least three repetitions and did not exhibit additional loss of function after three repetitions.  Additionally, guarding and muscle spasm were found but did not result in abnormal gait or abnormal spinal contour.  Moreover, the Veteran's muscle strength was all found to be normal and no muscle atrophy as noted.  Straight leg raising test was negative on the right side and positive on the left side.  Additionally, radiculopathy was found on examination.  Lastly, the examiner found no neurologic abnormalities, no IVDS and no anklyosis of the spine.  Moreover, the Veteran did not use any assistive devices as a normal mode of locomotion.  

Based on the above, a disability rating in excess of 20 percent is not warranted under the criteria for the General Rating Formula.  At all times during the period on appeal, the Veteran's forward flexion of the thoracolumbar spine, even with consideration of pain and repetitive use, was greater than 30 degrees but not greater than 60 degrees.  Additionally, guarding and muscle spasms were noted at times but did not result in abnormal gait, as also contemplated by the rating criteria.  

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's consistent complaints of flare-ups of low back pain which occur daily and last for hours.  Additionally, the record includes buddy statements with corroborate the Veteran's reports of flare-up pain.  However, the Board finds these symptoms and limitations are adequately contemplated by the rating criteria.  In particular, the record shows that while the Veteran has at times used a brace for assistive device, he does not always use his brace.  Functional loss including less movement than normal and pain on movement were noted by the examiners as well as decreased mobility, problems lifting and carrying, decreased strength and impact on his daily life.  However, VA examiners have also frequently found that his back condition does not impact his ability to work.  Finally, throughout the period at issue, the Veteran has retained normal muscle strength and did not have any muscle atrophy.  

Although the record has not consistently reflected a diagnosis of IVDS, the Board has nevertheless considered whether the Veteran may be afforded a higher rating under Diagnostic Code 5243 for that condition.  The Board finds, however, that although the Veteran reported incapacitating episodes of back pain to the examiners, requiring him to stay home and be off his feet, the medical evidence of record does not reflect any physician prescribed bed rest over having a total of 4 weeks but less than 6 weeks during the past 12 months to warrant a higher rating under Diagnostic Code 5243.  

In this regard, the Board acknowledges the statements from the Veteran's mother-in-law who is a nurse.  She states there have been various occasions where the Veteran has to stay in bed for days because of the pain in his back.  She did not, however, comment on the duration of these incapacitating episodes.  At the March 2009 VA examination, the Veteran reported that he had experienced three incapacitating episodes in the past 12 months, each of which lasted 7 days.  Even accepting as true that these were physician-prescribed periods of bed rest, such duration of bed rest falls short of the criteria required for a 40 percent rating under Diagnostic Code 5243.  Notably, this is the longest period of bed rest described by the Veteran in the record and medical professionals who performed the Veteran's VA examinations have consistently not found prescribed bed rest over having a total of 4 weeks but less than 6 weeks during the past 12 months.  In fact, the July 2017 examiner found no diagnosis of IVDS.

Moreover, there were also no reports of neurogenic bladder or neurogenic bowel symptoms to warrant a separate compensable rating.  While there were reports of radiculopathy, the Board notes the Veteran is separately service-connected for these disabilities.  Pertinently, an October 2017 rating decision recently increased the disability evaluation for the Veteran's service-connected left lumbar radiculopathy to 20 percent, effective May 17, 2017, and increased the disability evaluation for the his service-connected right lumbar radiculopathy to 10 percent, also effective May 17, 2017.

In sum, the Board finds the Veteran's low back pain does not cause functional loss beyond that for which the Veteran is being compensated.  As such, a rating in excess of 20 percent for the Veteran's for service-connected disc bulges L4-L5 and L5-S1 and degenerative disc disease is not supported for any period on appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Patellar Tendonitis of the Left Knee

As noted in the Introduction, the Veteran's service-connected patellar tendonitis of the left knee is currently assigned a 10 percent disability rating.  It is the Veteran's contention that he warrants a higher rating for worsened symptomology.

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes (DCs) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11   (1996). 
38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. VAOGCPREC 9-98. 

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus." http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14 and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pains that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

After reviewing the pertinent evidence of record, the Board finds that the symptoms related to the Veteran's left knee more closely approximate the 10 percent disability criteria under Diagnostic Codes 5526-5263.

A March 2009 VA examination showed the Veteran's left knee pain was progressively worsening.  The Veteran reported symptoms including giving way, instability, pain, stiffness, weakness, and decreased range of motion and posterior knee stiffness.  The Veteran had not had episodes of dislocation or subluxation, nor symptoms of inflammation, but flare-ups with moderate severity occurring every 1 to 2 months and lasting 3 to 7 days were reported.  Functionally, he indicated he was unable to stand for more than a few minutes, able to walk 1 to 3 miles and uses a cane intermittently.  His gait was normal.  Range of motion testing for the left knee showed 130 degrees of flexion, normal extension with no objective evidence of pain.

A July 2013 private radiology treatment notation shows the Veteran underwent a MRI of the left knee.  The findings included anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament, lateral collateral complex, popliteus tendon and extensor tendons were all normal.  There was slight popliteal tendon bursitis, no discrete meniscal tears, no focal articular cartilage defects and no small joint effusion.  The impression included slight popliteus tension bursitis. 

An August 2013 VA examination diagnosed the Veteran with left side patella tendonitis.  The Veteran did not report any flare-ups that impacted the functioning of his knee.  On examination, range of motion testing was shown to be 120 degrees of flexion with painful motion beginning at 100 degrees.  There was no evidence of painful motion on extension.  After repetitive use testing, the Veteran's left knee range of motion was 110 degrees of flexion and 0 degrees of extension.  There was additional limitation in range of motion following repetitive use testing and additional functional loss.  Such functional loss included less movement than normal and pain on movement of the left knee.  There was also tenderness or pain to palpation for joint line on the left side.  Muscle strength testing was shown to be normal as well as joint stability testing.  There was no evidence or history of recurrent patellar subluxation or dislocation nor any evidence of shin splints.  The Veteran had not had any meniscal conditions or surgical procedures and no joint replacement.  He occasionally used a brace to ambulate.  Functionally, the examiner found the Veteran's knee did not impact his ability to work.

A November 2013 VA treatment notation showed the Veteran was seen for left knee pain and limited flexion.  He indicated his knee pain was episodic.  An MRI from 2013 showed popliteus tendon bursitis.  On examination, the knee showed no edema, erythema, warmth or visible masses as well as no asymmetry or deformity.  His range of motion was full for both active and passive movement though he had mild tightness in the hamstrings and quadriceps.  His strength was normal as well as gait and no laxity was shown.  

While the medical evidence of record is limited with recent functioning of the Veteran's left knee, it remains that the most favorable evidence of record demonstrates that the Veteran's forward flexion was limited to 100 degrees of flexion with pain with normal extension.  There is no evidence of a 30 degree limitation of flexion or a 15 degree limitation of extension to warrant a 20 percent disability rating under Diagnostic Codes 5260 and 5261.  

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  While the evidence from March 2009 indicated the Veteran was suffering from flare-ups with moderate severity occurring every 1 to 2 months and lasting up to a week, the August 2013 VA examination indicated the Veteran did not report suffering from flare-ups that impacted the functioning of his knee.  His muscle strength and joint stability testing were consistently normal, though he did use a brace occasionally to ambulate.  Functional loss including less movement and pain were noted on examinations.  

However, as also indicated, when quantified, the functional loss did not equate to the criteria needed to assign a higher rating under Diagnostic Codes 5260 or 5261.  Specifically, there would need to be evidence of flexion limited to 30 degrees or extension limited to 10 degrees.  That is simply not shown.  The record has consistently reported the Veteran retains only slightly diminished range of motion in his left knee.  

In sum, a higher rating is not warranted as the Veteran's loss of range of motion with pain is adequately considered by the disability rating assigned herein.  

Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, malunion of the tibia and fibula or genu recurvatum, a higher evaluation is not warranted under another diagnostic code for the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, 5263.

As such, the Board finds the Veteran is not entitlement to a disability evaluation in excess of 10 percent for service-connected patellar tendonitis of the left knee and the appeal as to this issue is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.






ORDER

A disability evaluation in excess of 20 percent for service-connected disc bulges L4-L5 and L5-S1 and degenerative disc disease (claimed as low back pain) is denied.

A disability evaluation in excess of 10 percent for service-connected patellar tendonitis of the left knee is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


